97 N.Y.2d 714 (2002)
767 N.E.2d 146
740 N.Y.S.2d 689
SPIRIDOU MEIS et al., Respondents,
v.
ELO ORGANIZATION, LLC, et al., Defendants. (And a Third-Party-Action.)
P.S. SYSTEMS LTD., Second Third-Party Plaintiff-Respondent,
v.
SPARTAN PLUMBING & HEATING, INC., Second Third-Party Defendant-Appellant.
UEZO CORPORATION, Third Third-Party Plaintiff-Respondent,
v.
SPARTAN PLUMBING & HEATING, INC., Third Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Decided February 13, 2002.
*715 Morris, Duffy, Alonso & Faley, LLP, New York City (Yolanda L. Himmelberger and Kevin G. Faley of counsel), for third-party defendant-appellant.
Argyropoulos & Bender, Astoria (Michael S. Bender of counsel), for plaintiffs-respondents.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur in memorandum.


*716 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, the third-party defendant's motion for summary judgment dismissing the second and third third-party complaints granted and the certified question answered in the negative.
Workers' Compensation Law § 11 does not list the loss of a thumb as a "grave injury," and plaintiff failed to demonstrate that due to the amputation of his thumb he suffers a "permanent and total loss of use" of the hand (see Workers' Compensation Law § 11). Plaintiff's argument that the loss of his thumb automatically renders his hand totally useless is unavailing. As this Court recently held in Castro v United Container Mach. Group (96 NY2d 398, 401 [2001]), "[i]njuries qualifying as grave are narrowly defined * * * [and the w]ords in [the] statute are to be given their plain meaning without resort to forced or unnatural interpretations."
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.